Judgment, Supreme Court, New York County (Michael Corriero, J.), rendered April 6, 1994, convicting defendant, upon his plea of guilty, of murder in the second degree, and sentencing him, as a juvenile offender, to a term of 5 years to life, unanimously affirmed.
Defendant’s contention that he did not enter a knowing and voluntary plea based upon his factual recitation is unpreserved for review, since defendant never challenged the sufficiency of his allocution during his plea or sentencing proceedings, and the defendant failed to move either to withdraw his guilty plea or to vacate his conviction, and because his factual recitation does not cast significant doubt on his guilt (People v Lopez, 71 NY2d 662). In any event, the record of the plea proceeding demonstrates that the court thoroughly inquired into any equivocation defendant may have had as to the element of intent, and that defendant’s ultimate unequivocal statement, that he intended to kill the decedent, was sufficient to accept his guilty plea (see, People v Murphy, 243 AD2d 954, lv denied 91 NY2d 835; People v Bermudez, 228 AD2d 237, lv denied 89 NY2d 919; People v Rivera, 191 AD2d 209, appeal withdrawn 81 NY2d 975).
We have considered defendant’s other claims and find them to be unavailing. Concur — Milonas, J. P., Williams, Andrias and Saxe, JJ.